TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-19-00156-CV




                      In re Chubb Lloyd’s Insurance Company of Texas




                     ORIGINAL PROCEEDING FROM TRAVIS COUNTY



                                           ORDER


PER CURIAM

               Relator Chubb Lloyd’s Insurance Company of Texas has filed a petition for writ

of mandamus and emergency motion for temporary stay. See Tex. R. App. P. 52.1, 52.10(a).

We grant the motion for temporary stay, and temporarily stay the trial court’s order on plaintiffs’

motion to compel dated March 4, 2019, pending further order of this Court. See id. 52.10(b).

               Relator has also filed an emergency motion to seal and submitted purportedly

privileged documents in camera to this Court. Relator requests that these in camera documents,

designated as MR 301-677 in an entry in the sworn mandamus record and purportedly tendered

to the Respondent for review in camera, be filed under seal in this Court. However, Relator has

neither provided this Court with a copy of an order signed by the trial court sealing the

documents nor specified the authority by which this Court may seal the documents. See Pope

v. Stephenson, 787 S.W.2d 953, 954 (Tex. 1990) (“[I]f documents have been submitted [to the

trial court] for in camera inspection, the complaining party must request that the exhibits be
carried forward under seal so that the appellate court can evaluate this information.”). Although

Texas Rule of Civil Procedure 76a governs the sealing of court records, one of the exceptions to

the definition of “court records” in the rule is for “all documents filed with a court in camera,

solely for the purpose of obtaining a ruling on the discoverability of such documents.” Tex. R.

Civ. P. 76a(2); see also id. R. 76a(9) (“Access to documents in court files not defined as court

records by this rule remains governed by existing law.”). Accordingly, we are maintaining the

documents in camera but cannot seal them absent a trial court order sealing the documents.

               We are also unable to determine whether the documents that we are maintaining

in camera are the same documents that the trial court reviewed in camera. See Humphreys

v. Caldwell, 881 S.W.2d 940, 944 (Tex. App.—Corpus Christi 1994, orig. proceeding)

(“Because [real party in interest] has no means to verify that the documents tendered to this

Court are in fact the same ones tendered to the trial court, we are unwilling to accept [relator’s]

representations to that effect, at least not without some indication that [relator] has attempted

unsuccessfully to have the documents properly sent to this Court certified by and under seal of

the trial court.”). Relator has twenty days from the date of this order to provide an order from

the trial court confirming that the documents submitted in camera to this Court are the same

documents that the trial court reviewed.

               It is ordered on March 13, 2019.



Before Chief Justice Rose, Justices Goodwin and Baker